Clark, J.
There were two counts in the information, the first charging statutory rape, the second the taking of indecent and improper liberties with the person of a female child without committing or intending to commit the crime of rape. Sections 15503, 15504, 3 Comp. Laws 1915. The child was 10 years of age, the defendant 30. The conviction was under the second count. It is urged that the court erred in denying defendant’s motion for a new trial because the verdict was against the great weight of the evidence and because of newly-discovered evidence. To discuss either of the questions the evidence must be reviewed. But no good will come of that. The offense, unfortunate to all concerned, is most revolting in its details. The case is well briefed and we have given it careful consideration. We think the motion was properly denied.
The conviction is affirmed.
Steere, C. J., and Moore, Fellows, Stone, Bird, and Sharpe, JJ., concurred.
The late Justice Brooke took no part in this decision.